In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-162 CR

 ______________________


CURTIS BIAS A/K/A CURTIS PALMER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01474




MEMORANDUM OPINION

	On March 26, 2008, the trial court sentenced Curtis Bias a/k/a Curtis Palmer on a
conviction for evading arrest or detention by using a vehicle.  Bias filed a notice of appeal
on April 2, 2008.  The trial court entered a certification of the defendant's right to appeal in
which the court certified that the defendant has waived his right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On April 3, 2008, we notified the parties that we would dismiss the appeal  unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
										Justice
 
Opinion Delivered May 7, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.